
	

113 HR 5542 IH: Farm Protection Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5542
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Crawford (for himself, Mr. Griffin of Arkansas, Mr. Womack, and Mr. Cotton) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Agricultural Act of 2014 to require the Secretary of Agriculture to extend the term of
			 a marketing assistance loan and the deadline for repayment of a farm
			 ownership, operating, or emergency loan when the purchaser of the
			 agricultural commodity subject to the marketing assistance loan declared
			 bankruptcy before paying the farmer for the commodity.
	
	
		1.Short titleThis Act may be cited as the Farm Protection Act of 2014.
		2.Extension of marketing assistance loans and deadline for repayment of farm ownership, operating, or
			 emergency loans in certain cases of bankruptcySection 1203(b) of the Agricultural Act of 2014 (7 U.S.C. 9033(b)) is amended—
			(1)by striking The Secretary and inserting the following:
				
					(1)In generalExcept as provided in paragraph (2), the Secretary; and
			(2)by adding at the end the following new paragraph:
				
					(2)Extension of certain loans in event of purchaser bankruptcy
						(A)In generalThis paragraph applies whenever—
							(i)the producers on a farm have a marketing assistance loan under section 1201 for a loan commodity;
							(ii)the producers have sold, transferred, or delivered the loan commodity subject to the loan to a
			 purchaser; and
							(iii)a case under any chapter of title 11, United States Code (in this paragraph referred to as a chapter 11 bankruptcy), has been commenced in which the purchaser is the debtor.
							(B)Extension for non-paymentIf a chapter 11 bankruptcy in which the purchaser of a loan commodity is the debtor, as described
			 in subparagraph (A), is commenced before the purchaser pays the producers
			 in full for the loan commodity, the Secretary shall extend, to a date that
			 is not less than 180 days after the date on which the chapter 11
			 bankruptcy is closed or dismissed—
							(i)the term and any due date for any payment or obligation pursuant to the marketing assistance loan
			 of the producers; and
							(ii)the due date for any payment or obligation pursuant to any ownership, operating, or emergency loan
			 made to the producers under the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1921 et seq.).
							(C)Related suspensions
							(i)Accrual of interestIf the purchaser of the loan commodity has already taken possession of the loan commodity, the
			 Secretary also shall suspend the accruing of interest on the loans
			 described in subparagraph (B) during the period of the extension under
			 such subparagraph.
							(ii)Recovery actionsIf a trustee in the purchaser’s chapter 11 bankruptcy seeks recovery of all or any portion of a
			 purchase price paid to or on behalf of the producers for the loan
			 commodity, the Secretary also shall suspend any efforts to collect from
			 the producers any amounts related to such recovery or potential recovery
			 until a date that is not less than 180 days after the final resolution of
			 the action to recover all or any portion of the purchase price..
			
